          Case 1:19-cv-01872-KBJ Document 97 Filed 08/10/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 MARIA M. KIAKOMBUA, et al.,

                                Plaintiffs,

                – versus –
                                                               Case No. 1:19-CV-1872-KBJ
 ALEJANDRO MAYORKAS, et al.,

                                Defendants.


 PLAINTIFFS’ CONSENT MOTION FOR EXTENSION OF TIME TO FILE BILL OF
         COSTS AND MOTION FOR ATTORNEYS’ FEES AND COSTS

       Plaintiffs respectfully request an extension of time, until September 24, 2021, to file a bill

of costs under Local Rule 54.1 and/or to file a motion for attorneys’ fees and costs under 28 U.S.C.

§ 2412. The parties are currently discussing the possibility of settling fees and costs to avoid

unnecessary motion practice but need additional time to pursue those discussions.

       Defendants consent to this extension. A proposed order is enclosed.

 Dated: August 10, 2021                              Respectfully submitted,

                                                     /s/ Justin B. Cox                    d
 Deepa Alagesan (D.D.C. Bar No. NY0261)              Justin B. Cox (D.D.C. Bar. No. 1004233)
 Kathryn Austin (D.D.C. Bar No. NY0331)              INTERNATIONAL REFUGEE ASSISTANCE
 Mariko Hirose (D.D.C. Bar No. NY0262)               PROJECT
 INTERNATIONAL REFUGEE ASSISTANCE                    PO Box 170208
 PROJECT                                             Atlanta, GA 30317
 One Battery Park Plaza, 4th Floor                   Telephone: (516) 701-4233
 New York, New York 10004                            jcox@refugeerights.org
 Telephone: (516) 701-4620
 dalagesan@refugeerights.org                         Maria Osornio
 kaustin@refugeerights.org                           REFUGEE AND IMMIGRANT CENTER FOR
 mhirose@refugeerights.org                           EDUCATION AND LEGAL SERVICES
                                                     802 Kentucky Ave.
                                                     San Antonio, TX 78201
 Attorneys for Plaintiffs                            Telephone: (210) 226-7722
                                                     maria.osornio@raicestexas.org
